The Malaysian delegation 
congratulates you, Mr. President, on your election as 
the president of the General Assembly at its sixty-third 
session. 
 We are in a situation of unprecedented crisis. The 
skyrocketing prices of fuel and food have caused us 
distress and widespread hardship. Beyond that, the 
current financial and climate crises continue to tear the 
social fabric of Member States. To term it merely an 
economic crisis is to understate the case. Indeed, the 
sheer complexity and connectivity between food, fuel 
and energy, between finance and climate change, make 
the task of addressing those convergent crises so 
bedevilling.  
 It is here at the United Nations that the crises 
must be faced and resolved. If we fail to address and 
remedy those calamities, our role and responsibility in 
this body will be called into question. 
 Some have called the current situation, 
particularly the food crisis, a silent tsunami. I beg to 
differ. It has not been and is not silent. Instead, the 
rumblings have been heard for some time, most 
particularly in Africa. In 1974, the international 
community gathered in Rome to address the global 
 
 
35 08-53129 
 
food crisis, and in 1996, again in Rome, we dedicated 
ourselves at the World Food Summit to eliminating 
hunger and malnutrition and to achieving sustainable 
food security for all.  
 We adopted seven commitments towards that end. 
It was estimated in 1974 that, if action was not taken, 
there could be 680 million hungry people in the world 
in 2010. The latest figure shows that, at present, 
850 million people face hunger on a daily basis. 
Clearly, we have failed to take heed of the warnings 
made 34 years ago. Can we now ask what happened to 
those resolutions that we made? 
 Liberalization has fundamentally changed the 
market structure for food and energy sources. Those 
changes have allowed for greater international 
speculation. A clear evidence of speculation on the 
price of food can be found in the dramatic rise in 
prices. An increase of close to 40 per cent has been 
recorded within a six-month period, in some cases. In 
view of the volatility of food prices, Malaysia strongly 
supports efforts to promote agriculture and food 
production. 
 It is generally assumed that rising food prices 
automatically benefit all farmers equally. That is not 
the case. Due to the concentrated and vertically 
integrated nature of the global food trade, a good 
number of agribusiness companies control all aspects 
of cultivation and distribution. We are therefore now 
witnessing smallholders being squeezed out. They are 
unable to benefit from rising prices. At the same time, 
ironically, many have to purchase food items that are 
available in the market at very high prices. 
 The energy crisis has some of the same causes as 
the food situation. Underinvestment is one of those 
causes. Expectations of continued ample supply have 
been dashed due to speculation and increased demand. 
The causes of the fuel, food and climate change crises 
clearly lie in the unfulfilled hopes and broken promises 
of sustainable development. In Rio almost a decade 
and a half ago, the human family agreed that we would 
undertake concerted action to address the sustainable 
development challenge based, inter alia, on the 
principle of common but differentiated responsibility.  
 Yet, we are facing a crisis that could have 
catastrophic consequences. It would appear that we 
have not learned the lessons of history or avoided the 
habit of producing resolution after resolution minus the 
requisite pursuit and follow-up. Indeed, that is the root 
cause of our stagnation in many areas of the 
Organization’s responsibilities.  
 Therefore, the question is: what needs to be 
done? Allow me to make six suggestions.  
 First, the international community, in particular 
the developed world, should demonstrate greater 
political commitment. The focus of the countries of the 
developed world should be on fulfilling their 2008-
2012 commitments and, in so doing, setting a standard 
for the entire world, rather than on trying to pass the 
burden of action on to the developing world. 
 Secondly, we must find the right mix in balancing 
the competing interests of the three pillars of 
sustainable development, namely, economic growth, 
social development and environmental protection.  
 Thirdly, the optimal mix between governmental 
and private-sector action must be found. Clearly, 
market forces and the private sector have a role to play 
in overcoming these convergent crises. However, the 
role of the Government is critical in terms of providing 
policy integration as well as balancing the competing 
interests of the three pillars of sustainable 
development.  
 Fourthly, further infrastructure development and 
the transfer of technology are critical elements in 
overcoming the present crises.  
 Fifthly, we must resolve long-standing issues that 
lie at the heart of world geopolitics today. In particular, 
we must resolve the problems in the world’s most 
volatile regions — which, coincidentally, are some of 
the world’s largest producers and distribution channels 
of oil. The United Nations must make a forward thrust 
in meeting the need for peace and security. Energy and 
food are truly needs of humanity. Therefore, the United 
Nations must introduce a synergy of human rights into 
the matter so that oil and food become basic rights of 
humanity. 
 And sixthly, long-term solutions must be found in 
order to stabilize the price of commodities. More 
particularly, the futures market must be organized and 
duly regulated so that it becomes a force of stability, 
not volatility, in prices. That must be coupled with 
continued research and development related to 
alternative energy, be it solar, nuclear or derivative 
fuel. 
  
 
08-53129 36 
 
 Malaysia recognizes certain realities. In the face 
of vehement protests, we have taken measures to 
reduce the level of fuel subsidies, which could have 
been untenable in the long run. We have also 
undertaken measures to reduce Government spending 
and to promote greater energy efficiency. Last July, 
leaders of the Developing 8 Countries, of which 
Malaysia is now Chair, agreed in Kuala Lumpur to 
make serious efforts to cooperate in increasing 
agricultural production and achieving greater food 
security. We urge the countries of the developed world 
to play their rightful greater role in addressing those 
convergent crises, given their greater wealth and 
capacities.  
 The present financial crisis being suffered by the 
United States threatens to engulf the entire world, 
although the vast majority of us did not enjoy the 
benefits when times were good. Somehow, the 
financial mantra of the United States has lost its magic. 
Casting our minds back to the Asian financial crisis in 
1997, we cannot help but compare the scenarios. The 
troubles of Asian companies then were the result of 
outside forces, while the present troubles of United 
States financial companies are entirely of their own 
doing. It must be asked: why were the actions taken by 
the Governments of Asia — in particular, that of 
Malaysia — to save our own companies a decade ago 
deemed so wrong, while the present bailout of United 
States financial companies is deemed to be right? To 
ensure that such a debacle does not recur, let us today 
resolve to check the excesses of the so-called financial 
wizards whose alchemy has resulted in so much 
suffering. Malaysia supports the view that corporate 
captains should not sap their entities by receiving 
unbelievably high pay packages. 
 New threats to peace and security continue to 
pose additional challenges for the international 
community. Terrorism, transnational crime and piracy 
are but a few of the challenges that confront us. 
Already, the scourge of terrorism and piracy in 
international waters has taken its toll on many States. 
Malaysia, Japan and even Russia have become victims 
to acts of piracy thousands of miles away from their 
shores.  
 Just days ago, in August 2008, two Malaysian 
vessels were hijacked by pirates in the Gulf of Aden. 
Sixty-five Malaysians and 15 Filipinos on board those 
vessels are being held hostage in Somalia. In order to 
secure the release of the hostages and ensure the safe 
navigation of our vessels in that area, Malaysia has 
taken steps in accordance with Security Council 
resolution 1816 (2008) and international law. My 
delegation stands ready to work closely with other 
States that share the same predicament. We urge the 
Security Council to immediately address the problem 
in an effective manner. My delegation also calls on 
States, particularly the littoral States in the region, to 
provide the means necessary to ensure the security of 
navigation in their waters. 
 Democracy, human rights and the rule of law are 
three important pillars of our political life. Those 
pillars, enshrined in the Malaysian Constitution, have 
bequeathed to us freedom and liberty, dignity and 
harmony, peace and security. Malaysia will protect and 
strengthen those sacrosanct pillars at all costs in order 
to ensure that all members of our multireligious and 
multi-ethnic society can continue to live with one 
another in peace, harmony and unity, while respecting 
diversity. We believe that good and harmonious 
relations among our various religious and ethnic 
groups are our greatest asset. We respect the rule of 
law, and no one is above the law. 
 Malaysia is concerned over recent attempts by 
certain powerful Member States to question the 
national laws of countries and the administration of 
justice under those laws. It needs to be restated: we 
have no right to meddle — in any form or 
manifestation, or under any pretext or circumstances — 
in the conduct of the internal affairs of other countries. 
If we so chose, we could question the legal basis of the 
Guantánamo detentions without trial, but we have not 
done so, inasmuch as we do not question societal 
behaviour in other jurisdictions. While same-sex 
fornication and marriage are acceptable in California, 
that does not mean that sodomy — which is a crime in 
many countries in Asia — is to be impugned or 
derided.  
 Let us remind ourselves of the purposes and 
principles set out in the United Nations Charter, as well 
as of the relevant provisions of the 2000 Millennium 
Declaration and the Outcome Document of the 2005 
World Summit, which should be defended and upheld.  
 Democracy in Malaysia remains very vibrant and 
progressive. Basic rights continue to be guaranteed for 
each and every Malaysian citizen, and the rule of law 
via parliament remains central to our existence as a 
sovereign and independent nation. 
 
 
37 08-53129 
 
 It is here in the General Assembly that the entire 
world comes together in a true spirit of common 
resolve and partnership. That presupposes the creation 
of an international order and a reformed United 
Nations that reflect not only the current and future 
realities, but also our resolve in fulfilling each and 
every resolution that we have adopted here at the 
Assembly.  
 Indeed, it would be elementary at this juncture to 
answer the question: to what extent have we fulfilled 
and satisfied the numerous resolutions that we have 
adopted over the decades? Indeed, what happens to the 
speeches after speeches that leaders have made? Lest 
we be blamed as a mere resolution-producing body, let 
us begin to act in concert to deliver the goods that we 
all should have delivered for the sake of the very 
humanity that we are charged with safeguarding. Let us 
plan the work and subsequently work the plan.